Citation Nr: 1020345	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  05-27 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for tuberculosis.

4.  Entitlement to service connection for residuals of an 
injury to fingers of the left hand.

5.  Entitlement to service connection for a respiratory 
disorder, to include as due to exposure to asbestos.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to February 
1954 and November 1955 to November 1957, with subsequent 
unverified reserve component service.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi.  The Board in January 
2008 denied the Veteran's claim for service connection for a 
sexually transmitted disease.  His claims for service 
connection for residuals of a head injury, a right shoulder 
disorder, tuberculosis, residuals of an injury to fingers of 
the left hand, and a respiratory disorder were remanded for 
further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Stegall v. West, 11  Vet. App. 268 (1998) it was held that 
a remand by the Board confers on the Veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The Board of Veterans' Appeals 
(Board) in January 2008 remanded the Veteran's claims for 
additional development.  In paragraph three the VA was 
instructed that if the Veteran's reserve component records 
were not located from other sources, the records should be 
sought from the U.S. Army Reserve Personnel Command 
(ARPERSCOM), now, the U.S. Army Human Resources Command 
(HRC).  Additional records from his reserve service were not 
located.  ARPERSCOM has not responded to a request for 
retired reserve service records.  The RO has therefore made a 
formal finding of unavailability of records.  A further 
attempt to obtain records for the Veteran's reserve service 
should be made, since it appears that the Veteran did, in 
fact, serve in a reserve unit following his active service.  
See Stegall v. West, 11 Vet. App. 268 (1998).

It is clear that the Veteran had health care of some sort 
after he separated from active service.  Even though the 
Veteran himself is unable to provide any history because of 
his diagnosed dementia, records in the possession of the 
government and private clinical records sufficient to assist 
VA in the adjudication of these claims should be available.  
Therefore, the Board finds that a further attempt to develop 
the evidence is required at this time, as well as further 
attempts to obtain the Veteran's retired reserve service 
records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	The Veteran's reserve component records 
should again be sought from the U.S. 
Army HRC, which includes the former 
ARPERSCOM, together with a statement 
that the individual is unable to 
provide information to VA which would 
assist in locating his records.  
Include a copy of the June 1993 
certificate of retirement, signed by a 
representative of HQ, 121st ARCOM (Army 
Reserve Command), and a copy of the 
November 3, 2008 letter to ARPERSOM.  
If an electronic location for 
HRC/ARPERSOM becomes available, also 
send the request electronically. 

2.	Ask the Veteran's guardian or 
individual who manages the Veteran's 
finances whether the Veteran receives 
retirement benefits from any military 
service department or civil service 
entity, and, if so, to provide a copy 
of the information from the retirement 
benefits which might assist VA to 
identify the branch of service or 
governmental unit dates of service 
underlying those benefits.  Once this 
information is obtained, further 
development as appropriate should be 
conducted.

3.	Ask the Veteran's guardian or the 
individual with control over the 
Veteran's financial affairs to contact 
the Army Human Resources Command by 
telephone or electronically and to 
specifically request the Veteran's 
reserve service date and retirement 
points information.  

4.	The Veteran's guardian or the individual with 
control over the Veteran's financial affairs 
should attempt to provide VA with the names 
and address of post-service employers and 
providers of any clinical care, and the 
appropriate individual should provide 
authorization for release of any work records, 
employment medical records, or other clinical 
records which might be available.  The 
Veteran's representative should be asked to 
assist the Veteran and the appropriate 
individual(s) to identify relevant clinical, 
employment, or other evidence.  

5.	If ARPERSCOM is unable to locate records, or 
does not respond within two months, then send 
a copy of the Veteran's June 26, 1993 
certificate of retirement to from the 
Department of the Army, should be provided to 
the Headquarters, 121st Army Reserve Command, 
with a statement that the individual named in 
the certificate is unable to provide 
information to VA which would assist in 
locating his records.  Request that the 121st 
Army Reserve Command provide any available 
information about the Veteran's dates of 
reserve service and where records might be 
located.  

6.	Thereafter, the claims file should be reviewed.  
Arrange for any further development necessary, and 
arrange for appropriate medical review to obtain an 
addendum to any medical examination of record as 
necessary.  

7.	Readjudicate the claims.  If any benefit sought 
remains denied, an appropriate supplemental 
statement of the case should be furnished to the 
Veteran, through the appropriate individual if a 
guardian has been named, and the Veteran's 
representative, and they should have the 
opportunity to respond.  If the benefit sought on 
appeal remains denied the Veteran should be 
provided with an appropriate supplemental statement 
of the case and be given opportunity to respond.  
The case should then be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

